UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6502



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAURICE GREGORY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert E. Payne, District Judge.
(CR-92-163-N)


Submitted:   June 23, 2005                    Decided:   July 1, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maurice Gregory, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Maurice     Gregory   appeals    the   district   court’s     order

denying his motion to compel the Government to file a Rule 35(b)

motion.   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Gregory, No. CR-92-163-N (E.D. Va. Mar. 18, 2005).

We   dispense   with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -